                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

GEORGES PAYANO                                                   CIVIL ACTION


V.                                                               NO. 17-6425


ENVIRONMENTAL, SAFETY & HEALTH                                   SECTION “F”
CONSULTING SERVICES, INC., ET AL.



                              ORDER AND REASONS

     Before   the   Court     is    the    defendant’s       motion   for   summary

judgment that: (1) the plaintiff is covered under the Longshore

and Harbor Workers’ Compensation Act and thus only eligible to

recover under that Act and (2) the defendant is not liable for

vessel negligence under § 905(b) of the LHWCA.                 For the following

reasons, the motion is DENIED in part, as to the plaintiff’s

coverage   under    the    LHWCA,    and      GRANTED   in    part,   as    to   the

defendant’s liability for vessel negligence under § 905(b).                      In

addition, the plaintiff’s claims for unseaworthiness, maintenance

and cure, and Jones Act negligence are DISMISSED with prejudice,

in light of the plaintiff’s binding stipulation that he does not

have these claims.        The plaintiff’s status as a longshoreman or a

land-based worker, as well as his claim for negligence under the

general maritime law, remain before the Court.




                                          1
                              Background

     This maritime lawsuit arises out of a technician’s claim that

he sustained a tear of his right bicep while attempting to retrieve

an oil boom from the water while aboard a vessel.

     Georges Payano is a 61-year-old resident alien from the

Dominican Republic.     He does not speak or read English and has

very limited formal education.      In April of 2016, Environmental,

Safety, & Health Services, Inc. hired Mr. Payano to work as a

technician.    Prior to the day of his accident, Mr. Payano had

performed land-based cleaning work in a warehouse located in

Louisiana and had never before performed cleanup work aboard a

vessel “at sea.”

     On the morning of July 6, 2016, Mr. Payano and four other

ES&H employees, including his brother (Pascual Fermin) and an ES&H

supervisor    (Jack   Scruggs),   boarded   the   M/V   SAINT   and   were

transported to Breton Sound 32 to conduct oil spill cleanup work.

The SAINT, which was owned by NOLA Boat Rentals, LLC and operated

by Brent Trauth, an employee of NOLA, was time chartered by ES&H

pursuant to a Master Service Agreement and corresponding Work

Authorization Form with Deep Delta Airboats, LLC. 1


1Deep Delta owns and operates air boats, while NOLA, its affiliate,
owns and operates deck boats. In September of 2012, ES&H and Deep
Delta executed a Master Service Agreement, under which Deep Delta
agreed to provide ES&H with airboat services, as well as deck boat
services through its affiliate and subcontractor, NOLA. On July 6,
2016, Deep Delta, through NOLA, provided a deck boat, the SAINT,
                                    2
       On that day, the ES&H crew was instructed to retrieve damaged

sections of a containment boom from the water and load it onto the

vessel. 2     The technicians performed this job manually under the

supervision and direction of Jack Scruggs, and with the assistance

of the SAINT.         The Work Authorization Form entered between ES&H

and Deep Delta provided that “ES&H supervisory personnel on site

shall instruct Subcontractor personnel on their specific duties

and responsibilities.”          As such, Mr. Scruggs allegedly instructed

Mr. Trauth, the captain of the SAINT, as to when, where, and how

to move the vessel during the boom retrieval process.                       Otherwise,

Mr. Trauth had no involvement with the boom retrieval activity and

remained in the cabin for most of the workday.

       Upon arriving at the worksite, Mr. Scruggs instructed Mr.

Payano and his brother to lie down on the vessel’s bow and reach

into   the    water    to     grasp    and       pull   the    damaged    segments   of

containment boom while the boom was still anchored to the sea

floor.      When Mr. Payano and his brother attempted to communicate

to   Mr.    Scruggs    that    the    containment       boom    was   too    heavy   and

difficult     to   retrieve     manually,         Scruggs     allegedly     yelled   and

ordered that they continue to retrieve and lift the damaged boom



and captain, Brent Trauth, to ES&H, pursuant to the Master Service
Agreement and a corresponding Work Authorization Form.
2 Mr. Payano alleges that he had never previously retrieved oil

boom from a vessel. He further submits that no other ES&H crew
member spoke Spanish, except for his brother, who exclusively spoke
Spanish.
                                             3
onto the vessel.      As Mr. Payano was grasping a segment of the

still-anchored boom, the bow of the vessel jerked upwards due to

wave action, and he sustained a tear of his right bicep. 3

      Mr.   Payano   experienced    immediate       pain      and   swelling;    he

reported the injury to Mr. Scruggs and was transported to receive

emergency medical care.      Mr. Payano’s initial orthopedic surgeon

performed an exploratory surgery but decided not to repair the

bicep tear.   After an unsuccessful course of physical therapy, Mr.

Payano sought a second opinion from another orthopedic surgeon,

who   determined     that   he    was       in   need    of     a   right     bicep

arthroscopy/debridement     and    sub-pectoral         bicep   tenodesis.       As

such, this surgeon submitted a 1010 form under the Louisiana

Workers’    Compensation    Act    to   request     authorization       for     the

surgery.    This request was denied by ES&H’s insurance carrier.

Mr. Payano did, however, receive compensation benefits under the

Longshore and Harbor Workers’ Compensation Act while recuperating

from his injury until he was cleared to return to work.

      Upon returning to work, Mr. Payano was placed on light duty

status, for which he was allegedly harassed by his supervisors.

He submits that he ultimately resigned because of this harassment.




3 Captain Maurice Ryan, the plaintiff’s liability expert, has
opined that Mr. Payano’s injuries “were caused because the oil
boom retrieval operation was not conducted in accordance with
[ES&H’s] standard operating procedure.”

                                        4
On July 1, 2017, Mr. Payano sued Environmental, Safety & Health

Services, Inc.; ES&H, Inc. d/b/a ES&H Consulting & Training Group;

and ES&H of Dallas, LLC, alleging claims under the Jones Act, the

LHWCA, and the general maritime law.   In particular, his complaint

states that he was employed by defendants as a seaman and/or

laborer working on board a vessel in the navigable waters of

Louisiana and that his injuries 4 were caused by the negligence of

the defendants as follows:

          a.   Failing to properly operate the vessel;
          b.   Failing   to    properly   train   and/or
               supervise its employees;
          c.   Failing to warn Plaintiff of the vessel
               and its movement;
          d.   Failing to maintain a proper lookout;
          e.   Failing to maintain the vessel and its
               appurtenances;
          f.   Failing to do what they should have done
               to have prevented the incident;
          g.   Failing to provide a seaworthy vessel;
          h.   Failing to provide adequate and safe
               gear, equipment, and appurtenances on the
               vessel;
          i.   Failing to comply with applicable rules
               and regulations promulgated by OSHA, the
               United States Coast Guard, and/or other
               governmental and/or quasigovernmental
               agencies;
          j.   Failing to provide Plaintiff with a safe
               place to work;
          k.   Failing   to   provide   Plaintiff   with
               reasonable working conditions;
          l.   Failing to do what they should have done;
               and


4 Mr. Payano alleges in his complaint that he suffered “serious
physical and mental injuries, including but not limited to,
traumatic tear of his right bicep and other injuries to his upper
and lower extremities, body, and mental psyche.”
                                5
            m.     All other acts of negligence and fault
                   that may be identified during discovery
                   and proven at trial.

Moreover, he alleges damages for physical pain and suffering,

mental     suffering,      lost     wages,      scarring      and     disfigurement,

disability,      medical    expenses,       maintenance      and    cure,    workers’

compensation     benefits,       and/or    compensation       benefits      under   the

Longshore and Harbor Workers’ Compensation Act.

      On October 13, 2017, all of the plaintiff’s claims against

ES&H, Inc. d/b/a ES&H Consulting & Training Group and ES&H of

Dallas, LLC were dismissed without prejudice.                   On that same day,

the   plaintiff    filed     his    first       amended    complaint,     naming    as

additional defendants Deep Delta Airboats, LLC (the owner of the

vessel on which he was allegedly injured) and Brent Trauth (the

operator    of   that    vessel).         Then,   on   December     11,     2017,   the

plaintiff again amended his complaint, substituting NOLA Boat

Rentals, LLC as the vessel owner and dismissing Deep Delta without

prejudice.

      On April 21, 2018, the plaintiff moved to dismiss his claims

against NOLA and Trauth with prejudice.                    In addition, on May 2,

2018, the plaintiff stipulated that he: (1) was not a seaman at

the time of the incident, (2) does not have a Jones Act negligence

claim, (3) does not have an unseaworthiness claim under the general

maritime    law,   and     (4)    does    not   have   a    general    maritime     law

maintenance and cure claim.

                                           6
     Now, Environmental, Safety, & Health Consulting Services,

Inc.; ES&H, Inc. d/b/a ES&H Consulting & Training Group; and ES&H

of Dallas, LLC (collectively “ES&H”) move for summary judgment.

Specifically, ES&H contends that it is entitled to judgment as a

matter of law that: (1) the plaintiff is covered under the LHWCA

such that his recovery is limited to compensation benefits from

ES&H and a possible vessel negligence claim under § 905(b) of that

Act and (2) ES&H is not liable for vessel negligence under §

905(b). 5




5 On September 18, 2018, the plaintiff was granted leave to file a
supplemental memorandum in opposition to ES&H’s motion for summary
judgment. In this paper, the plaintiff states that, after he filed
his initial opposition on August 14, 2018, ES&H produced over 450
pages of additional documents.      In particular, the plaintiff
relates that, on August 15, 2018, ES&H produced the following
documents: (a) ES&H “Standard Operating Procedure” for deployment
and retrieval of containment boom; (b) various training
certificates for Mr. Payano; (c) tailgate safety meeting records
for various jobs Mr. Payano appears to have worked at ES&H; and
(d) a complete copy of ES&H’s Safety and Health Policy Manual. In
light of this untimely production, plaintiff’s counsel withdraws
its allegation that ES&H did not provide Mr. Payano with HAZWOPER
training. However, he maintains his contention that the work Mr.
Payano was ordered to perform at the time of his injury directly
contravened ES&H’s “standard operating procedure” for oil boom
retrieval.

Then, on September 26, 2018, the plaintiff was granted leave to
file a second supplemental memorandum in opposition to this motion.
In this paper, the plaintiff relates that ES&H produced 60
additional pages of documents, which reveal that “Mr. Payano
appears to have worked a sufficient amount of time on or adjacent
to navigable waters to satisfy the requisites for coverage under
the Longshore and Harbor Workers Compensation Act. Mr. Payano,
therefore, stipulates that he is deemed a longshoreman for purposes
of his claim against ES&H.”
                                7
                                    I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio., 475 U.S. 574, 586 (1986).            A genuine dispute

of fact exists only “if the evidence is such that a reasonable

jury could return a verdict for the non-moving party.”               Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion.     See    id.    Therefore,       “[i]f   the   evidence   is   merely

colorable, or is not significantly probative,” summary judgment is

appropriate.      Id. at 249-50 (citations omitted).        Summary judgment

is also proper if the party opposing the motion fails to establish

an essential element of his case.           See Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).      In this regard, the non-moving party

must do more than simply deny the allegations raised by the moving

party.    See Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d

646, 649 (5th Cir. 1992).         Rather, he must come forward with

competent evidence, such as affidavits or depositions, to buttress

his claims.       Id.    Hearsay evidence and unsworn documents that

                                       8
cannot be presented in a form that would be admissible in evidence

at trial do not qualify as competent opposing evidence.    Martin v.

John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir.

1987); Fed. R. Civ. P. 56(c)(2).       “[T]he nonmoving party cannot

defeat      summary   judgment   with     conclusory    allegations,

unsubstantiated assertions, or only a scintilla of evidence.”

Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007)(internal

quotation marks and citation omitted).    In deciding whether a fact

issue exists, courts must view the facts and draw reasonable

inferences in the light most favorable to the non-moving party.

Scott v. Harris, 550 U.S. 372, 378 (2007).       Although the Court

must “resolve factual controversies in favor of the nonmoving

party,” it must do so “only where there is an actual controversy,

that is, when both parties have submitted evidence of contradictory

facts.”     Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th

Cir. 2013)(internal quotation marks and citation omitted).

                                 II.

     ES&H first seeks summary judgment that the plaintiff is

covered under the Longshore and Harbor Workers’ Compensation Act

and thus only eligible to receive compensation payments from ES&H

and potentially assert a vessel negligence claim under § 905(b) of

that Act.




                                  9
                                       A.

      Coverage under the Jones Act and the Longshore and Harbor

Workers’ Compensation Act is mutually exclusive.                The Jones Act

permits recovery for “[a]ny seaman who shall suffer personal injury

in the course of his employment,” whereas the LHWCA governs the

recovery of a maritime worker who is not a master or “a member of

a   crew   of   any   vessel.”   See    Buras    v.    Commercial   Testing   &

Engineering Co., 736 F.2d 307, 309 (5th Cir. 1984).

      To be eligible for coverage under the LHWCA, a worker must

meet both a situs and a status test.          See Bienvenu v. Texaco, Inc.,

164 F.3d 901 (5th Cir. 1999).          The situs test focuses upon where

the injury occurs; it requires that the worker be injured on

navigable waters of the United States.            Id. at 904.    On the other

hand, the status test focuses upon where the employee works.              Id.

at 908.     “A worker injured in the course of his employment on

navigable waters is engaged in maritime employment and meets the

status test only if his presence on the water at the time of injury

was neither transient [n]or fortuitous.”              Id.   Although the Fifth

Circuit in Bienvenu declined to create a bright-line rule regarding

the “exact amount of work performance on navigable waters” required

to satisfy the status test, it instructed that “[t]he threshold

amount must be greater than a modicum of activity in order to

preclude coverage to those employees who are merely commuting from

shore to work by boat.”          Id.        Ultimately, the Bienvenu court

                                       10
determined that a worker who spent 8.3% of his total working time

aboard a vessel on navigable waters satisfied the status test

because this was “not an insubstantial amount of [his] working

time.”    Id.

     Once an injured worker meets the situs and status tests for

coverage, the LHWCA provides him with two exclusive remedies: (1)

compensation benefits from his employer under § 904; and (2)

recovery for vessel negligence under § 905(b).           33 U.S.C. §§ 904,

905(b).

     On the other hand, when an injured worker is covered by the

Louisiana Workers’ Compensation Act (LWCA), rather than the LHWCA,

the exclusive remedy provision of the LWCA does not preclude him

from asserting against his employer a negligence claim under the

general maritime law.          See Green v. Vermillion Corp., 144 F.3d

332, 339 (5th Cir. 1998); Givens v. ES&H, 2012 WL 3780547, *7-8

(E.D. La. Aug. 31 2012).

                                      B.

     In this case, ES&H contends that because the plaintiff was

injured on navigable waters and in the course of his employment

with ES&H, he satisfies the situs and status elements of the LHWCA.

And because he qualifies as a covered worker under the LHWCA, his

remedy    is    limited   to   compensation   payments   from   ES&H,   and   a

potential § 905(b) action against the vessel owner.



                                      11
     The plaintiff counters that ES&H improperly conflates the

situs and status elements of the LHWCA.      He correctly notes that

the Fifth Circuit has clarified in Bienvenu v. Texaco, Inc. that

“a worker injured in the course of his employment on navigable

waters is engaged in maritime employment and meets the status

test only if his presence on the water at the time of injury was

neither transient [n]or fortuitous.” 164 F.3d 901, 908 (5th Cir.

1999).   The plaintiff further submits that he was employed as a

technician, worked inside of an ES&H warehouse, and had never

worked on a vessel until the day of his injury. 6        Because he was

an   exclusively   “land-based   employee”   who   was   injured   while

fortuitously working on navigable waters, the plaintiff avers that

he is covered by the Louisiana Workers’ Compensation Act, rather

than the Longshore and Harbor Workers’ Compensation Act.



6 To support his contention that he had never before worked on a
vessel for ES&H, Mr. Payano points to his own deposition testimony:

           A. It was only that day that I work on the
              boat, on those boats.  It was the first
              time.

           Q. So that was the only time during the job
           where you injured your right arm that you were
           working on the boat?

           A. On that job site, it was also the first
           time, my first time.

           Q. On the boat, working on the boat?

           A. And that same work too.
                                  12
      However, in his second supplemental memorandum in opposition

to the defendant’s motion for summary judgment, the plaintiff

changes his position.       He notes that ES&H recently produced 60

additional pages of documents, which reveal Mr. Payano had worked

on or adjacent to navigable waters before the day of his injury.

Specifically, he relates:

           Mr. Payano appears to have worked a sufficient
           amount of time on or adjacent to navigable
           waters to satisfy the requisites for coverage
           under the Longshore and Harbor Workers
           Compensation Act.     Mr. Payano, therefore,
           stipulates that he is deemed a longshoreman
           for purposes of his claim against ES&H.

      Although   Mr.   Payano   has   attempted     to    stipulate    in   his

supplemental opposition papers that he is a longshoreman and is

covered under the LHWCA, this informal, unilateral stipulation is

not binding.     Moreover, the plaintiff’s position is not supported

by   competent   evidence   contained      within   the   summary     judgment

record.    Because a factual dispute remains as to whether Mr.

Payano’s presence on navigable waters was more than fortuitous at

the time of his injury, summary judgment in favor of ES&H that the

plaintiff is covered under the LHWCA and only eligible to recover

under that Act is inappropriate. 7


7 In light of the Court’s determination that ES&H is not entitled
to judgment as a matter of law that Mr. Payano is only eligible to
recover under the LHWCA, it likewise is not entitled to judgment
as a matter of law that Mr. Payano has no claim for negligence
under the general maritime law against ES&H.     If it determined
that Mr. Payano is not covered by the LHWCA, he has standing to
                                      13
       On the other hand, Mr. Payano did enter a binding stipulation

on May 2, 2018 that he was not a seaman at the time of the incident

and does not have claims for unseaworthiness, maintenance and cure,

or Jones Act negligence.         And so, summary judgment in favor of

ES&H     is   appropriate   as   to    the    plaintiff’s     unseaworthiness,

maintenance and cure, and Jones Act negligence claims.

                                      III.

       ES&H next seeks summary judgment that it is not liable for

vessel negligence under § 905(b) of the Longshore and Harbor

Workers’ Compensation Act.

                                       A.

       Section 905(b) of the LHWCA vests a covered worker injured by

the negligence of a vessel with the right to bring an action

against the vessel.     33 U.S.C. § 905(b).           Pursuant to the Act, the

term “vessel” includes the “vessel’s owner, owner pro hac vice,

agent,    operator,   charterer       or     bare    boat   charterer,   master,

officer, or crew member.”             33 U.S.C. § 902(21).          Given this

definition, ES&H, as the time charterer of the SAINT, can be

subject to liability under § 905(b).                See Hudson v. Schlumberger

Tech. Corp., 452 Fed. Appx. 528, 536 (5th Cir. 2011).                Moreover,

it is possible for a longshoreman’s employer to act in a dual



bring a negligence claim under the general maritime law against
ES&H. See Green v. Vermillion Corp., 144 F.3d 332, 339 (5th Cir.
1998); Givens v. ES&H, 2012 WL 3780547, *7-8 (E.D. La. Aug. 31
2012).
                                       14
capacity as a “vessel.”          When the employer acts in this dual

capacity, “the entity retains its immunity for acts taken in its

capacity as an employer, but may still be sued ‘qua vessel’ for

acts of vessel negligence.”       Levene v. Pintail Enters., Inc., 943

F.2d 528, 531 (5th Cir. 1991).             Accordingly, that ES&H is Mr.

Payano’s employer does not preclude him from asserting a § 905(b)

action against it in its capacity as time charterer.           Nonetheless,

the Fifth Circuit has emphasized that “[t]he difference between

the   capacities    in   which   an   employer    may   act   is   extremely

important.”   Id.

      The scope of vessel negligence for a vessel owner under §

905(b) is limited to the breach of specific duties described by

the U.S. Supreme Court in Scindia Steam Navigation Co., Ltd. v. De

Los Santos, 451 U.S. 156 (1981).       Courts have construed Scindia to

provide three general duties that vessels owe to longshoremen:

“(1) the ‘turnover duty,’ relating to the condition of the ship

upon the commencement of stevedoring operations; (2) the duty to

prevent injuries to longshoremen in areas remaining under the

‘active control’ of the vessel; and (3) the ‘duty to intervene.’”

Moore v. M/V ANGELA, 353 F.3d 376, 380 (5th Cir. 2003)(citing

Howlett v. Birkdale Shipping Co., 512 U.S. 92, 98 (1994)).             Once

the vessel has been turned over to the longshoremen’s employer,

the vessel owner has no general duty to supervise or inspect the

operations; instead, the vessel owner may rely on the employer to

                                      15
fulfill its statutory duty under 33 U.S.C. § 941 to provide a

reasonably safe work environment for the longshoremen.                          Scindia,

451 U.S. at 168-69.          That means “the shipowner is not liable to

the longshoremen for injuries caused by dangers unknown to the

owner and about which he had no duty to inform himself.” Id. at

172. Thus, once the vessel owner turns over the ship to the

longshoremen’s employer, only the duty to control and the duty to

intervene apply.       Id. at 167, 175. Under the active control duty,

“a shipowner must exercise reasonable care to prevent injuries to

longshoremen in areas that remain under the active control of the

vessel.”     Howlett, 512 U.S. at 98.                    The duty to intervene is

triggered when a vessel owner has actual knowledge of a hazard and

that the employer, in the exercise of “obviously improvident”

judgment,    intends    to       continue    operations        despite    the    hazard.

Pimental v. LTD Canadian Pac. Bul, 965 F.2d 13, 15 (5th Cir. 1992).

In   other   words,    if    a    hazard    develops       during   the   longshoring

operations    and     “if   the    shipowner        should     anticipate    that      the

stevedore will not or cannot correct the danger and that the

longshoremen    cannot       avoid    it,        then    the   shipowner's      duty    is

triggered to take steps, reasonable in the circumstances, to

eliminate or neutralize the hazard.”                    Scindia, 451 U.S. at 175.

      The scope of vessel negligence for a time charterer under §

905(b) is even more limited than that for a vessel owner.                              See

Hudson, 452 Fed. Appx. at 536.              The traditional control duties of

                                            16
the time charterer extend merely to directing the commercial

activity of the vessel and determining the ship’s routes, the

timing of the mission, and the designation of the cargo.     Kerr-

McGee, 830 F.2d 1332, 1339 (5th Cir. 1987). Accordingly, the Fifth

Circuit has held that “a time-charterer is not liable under 905(b)

unless the cause of the harm is within the charterer’s traditional

sphere of control and responsibility or has been transferred

thereto by the clear language of the charter agreement.”    Id. at

1343.     In addition, this Court has noted that the traditional

allocation of responsibility may be altered by “custom.”       See

Hebert v. Specialized Envtl. Res. LLC, No. 12-0071, 2013 U.S. Dist.

LEXIS 41403, at *7 (E.D. La. Mar. 25, 2013) (Feldman, J.) (“In

sum, a time charterer can be liable for an accident that . . .

resulted from a decision within the time charterer’s control

spheres or if the time charterer and vessel owner altered the

traditional allocation of responsibility by custom or contract.”).

                                     B.

        In this case, it is undisputed that ES&H did not own the

vessel on which the plaintiff’s alleged injury occurred. 8 However,

the parties disagree as to whether ES&H is liable under § 905(b)

in its capacity as time charterer of the vessel.     ES&H contends


8 In responding to ES&H’s statement of uncontested facts, the
plaintiff admits that “[t]he Saint was owned by NOLA Boat Rentals,
LLC (“NOLA”), and captained/operated by Brent Trauth (“Trauth”),
a member and employee of NOLA.”
                                17
that there is “no allegation or evidence demonstrating that ES&H

owed and/or breached a duty by an act taken in its capacity as

time charterer.”     ES&H also emphasizes that the plaintiff concedes

in his Second Amended Complaint that “[a]t all material times

herein, the vessel was owned, operated, and/or controlled by

Defendants, NOLA Boat Rentals, LLC and/or Brent Trauth.”               The

plaintiff counters that ES&H assumed operational control of the

vessel as a matter of contract and fact, and that his injury arose

out of ES&H’s active negligence in exercising operational control

of the vessel.

     To support his contention that ES&H altered the traditional

roles of control with the vessel owner by “contract,” the plaintiff

points to language in the “Work Authorization Form” entered between

ES&H and Deep Delta.     In particular, this Form provides:

          ES&H supervisory personnel on site           shall
          instruct Subcontractor personnel on          their
          specific duties and responsibilities.

According to Mr. Payano, this contractual provision indicates that

ES&H “maintain[ed] control over all meaningful aspects of vessel

operations and movement involved in the boom retrieval process.”

Moreover, the plaintiff alleges that as a matter of “fact,” ES&H

supervisor,   Jack    Scruggs,   controlled   all   aspects    of   vessel




                                   18
movement, operation, and boom retrieval activities at issue. 9       Mr.

Payano further submits that because Scruggs instructed him to

manually retrieve the anchored boom (instead of directing the

vessel operator to release the anchored boom with the vessel’s

power),   ES&H   (through   Scruggs)   violated   the   Scindia   “active

control duty.”    And by failing to instruct him to stop the manual

boom retrieval process, despite observing his struggles, Scruggs

violated the Scindia “duty to intervene.”     The plaintiff maintains

that Scruggs’ actions, and failure to act, caused his bicep injury.

To further support his contention that ES&H’s negligence caused

his injury, Mr. Payano points to the report of Captain Maurice


9 In support of his contention that ES&H exercised operational
control over the vessel, the plaintiff relies on his own affidavit
in which he attests:

           The vessel operator did not participate in the
           boom retrieval work, but I did observe Mr.
           Scruggs give directions to the pilot regarding
           movement of the boat during our work.

In addition, the plaintiff points to the deposition testimony of
Brett Trauth, the operator of the SAINT, in which he explains how
ES&H personnel instructed him to move the vessel during the boom
retrieval process:

           The only thing they would need to do is if I
           have to pull forward, backwards, or stop.
           That[] would be the three signals I would get.

The plaintiff also points to Mr. Trauth’s testimony regarding how
Scruggs directed the ES&H crew members during the boom retrieval
process:

           He’d tell them what to do, what the process he
           wants done.
                                  19
Ryan,    his    liability        expert,       who    opines    that       the    plaintiff’s

injuries “were caused because the oil boom retrieval operation was

not    conducted      in    accordance         with    [ES&H’s]       standard         operating

procedure.”

       Although the plaintiff points to evidence in the summary

judgment record indicating that ES&H may have been negligent, there

is no evidence in the summary judgment factual record to support

a finding that these alleged acts of negligence occurred in ES&H’s

capacity as time charterer, rather than as employer.                                  First, the

language in the Work Authorization Form cited by the plaintiff

does    not    alter       the   traditional          allocation      of    responsibility

between      the   time     charterer         and    vessel    owner.        Although         this

provision permitted ES&H personnel to “instruct” the vessel’s crew

regarding their duties during the boom retrieval process, the

“clear    language”        of    the    contract        does    not    transfer         to    ES&H

operational or navigational control of the vessel.                                    See Kerr-

McGee, 830 F.2d at 1343.               Moreover, the testimony of Brent Trauth,

upon which plaintiff relies, does not establish that ES&H exercised

operational or navigational control of the vessel, or that Trauth

relinquished       control       of    the     vessel    with    respect         to    the    boom

retrieval operations.            Rather, this testimony reveals that Scruggs

was    the     ES&H    supervisor        on    board     and    that       Trauth       did    not

participate personally in the boom retrieval operations.                                Finally,

the plaintiff does not allege that ES&H breached a duty owed within

                                               20
its traditional role of time charterer, such as directing the

commercial activity of the vessel or determining the ship’s routes,

the timing of the mission, or the designation of the cargo.                    See

Kerr-McGee, 830 F.2d at 1339.

       Ultimately, that ES&H allegedly failed to comply with its

standard operating procedure for boom retrieval operations while

aboard a vessel does not translate into vessel negligence.                      In

other words, all of the alleged acts of negligence that the

plaintiff raises -- from instructing the plaintiff to manually

retrieve the oil boom, to failing to instruct him to stop despite

his difficulties -- “must be classified as potential acts of

employer negligence, not vessel negligence.”             See Levene, 943 F.2d

at 535.    Because the plaintiff has failed to raise a genuine issue

of material fact regarding ES&H’s negligence in its capacity as

time charterer, summary judgment in favor of ES&H is appropriate

as to the plaintiff’s vessel negligence claim under § 905(b).

       Accordingly, it is ORDERED: that the motion is DENIED in part,

as to the plaintiff’s coverage under the Longshore and Harbor

Workers’    Compensation    Act,    and    GRANTED      in   part,   as   to   the

defendant’s liability for vessel negligence under § 905(b) of that

Act.    It is FURTHERED ORDERED: that the plaintiff’s claims for

unseaworthiness, maintenance and cure, and Jones Act negligence

are DISMISSED with prejudice, in light of the plaintiff’s binding

stipulation    that   he   that    does    not   have    these   claims.       The

                                      21
plaintiff’s status as a longshoreman or a land-based worker, as

well as his claim for negligence under the general maritime law,

remain before the Court.


                           New Orleans, Louisiana, October 2, 2018


                                ______________________________
                                     MARTIN L. C. FELDMAN
                                 UNITED STATES DISTRICT JUDGE




                                 22
